IN THE SUPREME COURT OF THE STATE OF NEVADA

LEIDIANNE L. BAUTISTA; AND No. 85204
CONSTANTINE S. NACAR,
Appellants,

VS. 5
NEVADA ASSOCIATION SERVICES, FiLeED
INC., A NEVADA CORPORATION; AND

SATICOY BAY LLC SERIES 10449 SEP 09 2022

FORKED RUN, A NEVADA LIMITED = pabeTia. noun

LIABILITY COMPANY, CLERK QF SUPREME COURT
Respondents. older

ORDER DISMISSING APPEAL

 

 

This appeal was docketed on August 23, 2022, without payment
of the requisite filing fee. See NRAP 3(e). That same day, this court issued
a notice directing appellants to pay the required filing fee or demonstrate
compliance with NRAP 24 within 7 days. The notice advised that failure to
comply would result in the dismissal of this appeal. To date, appellants
have not paid the filing fee or otherwise responded to this court’s notice.
Accordingly, this appeal is dismissed. See NRAP 3(a)(2).

It is so ORDERED.

CLERK OF THE SUPREME COURT
ELIZABETH A. BROWN

BY: SS DOO

ce: Hon. Adriana Escobar, District Judge
Senior Counsel, LLC
Brandon E. Wood
Roger P. Croteau & Associates, Ltd.
SorreN COURT Eighth District Court Clerk

Nevaba

CLERK’S ORDER

(0) 1947 «<B> 22-23 249 _